Exhibit 10.1

 

LOGO [g70843img_001.jpg]      

UBS Securities LLC

677 Washington Boulevard

Stamford, Connecticut 06901

Telephone 203 719-7100

www.ubswarburg.com

                         

 

January 25, 2005

 

Peter J. Maloney

Chief Financial Officer

Keynote Systems, Inc.

777 Mariners Island Boulevard

San Mateo, CA 94404

 

Dear Peter:

 

This agreement (“Agreement”) confirms the terms and conditions under which UBS
Securities LLC (“UBS”) will assist Keynote Systems, Inc. (the “Purchaser”) in
its program to repurchase shares of its common stock (the “Securities”).

 

1. The Purchaser hereby appoints UBS as its agent to purchase the Securities
pursuant to the plan (defined below), and UBS accepts this appointment. UBS
agrees that it shall effect any purchase of the Securities in accordance with
the timing, price and volume restrictions in sections (b)(2)-(4) of Rule 10b-18
(“Rule 10b-18”) under the Securities Exchange Act of 1934, as amended (“Exchange
Act”). The Purchaser agrees not to take, nor permit any person or entity under
its control to take, any action which could reasonably be expected to jeopardize
the availability of Rule 10b-18 for its acquisition program. In compliance with
section (b)(1) of Rule 10b-18, the Purchaser shall use only one broker in
connection with the purchase of Securities on any given day. In addition, UBS
shall not be responsible for any failure to comply the section (b)(4) of Rule
10b-18 arising out of any block purchase effected by Purchaser through a broker
other than UBS. Nothing shall preclude the purchase by UBS of the Securities for
its own account, or the solicitation or execution of purchase or sale orders of
the Securities for the account of UBS clients.

 

2. UBS shall conduct its purchase of Securities pursuant to this Agreement on
behalf of the Purchaser until terminated by either party on written notice to
the other party. Such termination shall be effective on the first business day
after the day on which the notice is given, provided that termination shall be
effective when the notice is given if required by law.

 

3. The Purchaser shall promptly notify UBS whenever it determines that purchases
should be suspended for any period of time (due to, without limitation, (a)
purchases by affiliated purchasers, (b) distributions by the Purchaser within
the meaning of Regulation M under the Exchange Act, or (c) the Purchaser being
aware of material nonpublic information). UBS shall suspend purchases under this
Agreement upon receipt of the Purchaser’s notice to do so. If UBS receives a
notice to terminate or suspend purchases for any reason, UBS shall be entitled
to make, and Purchaser shall be solely responsible for, a purchase pursuant to a
bid made before such termination or suspension is effective.

 

4. During the term of the plan UBS shall determine, in its sole discretion, the
timing, amount, prices and manner of purchase of Securities during such period.

 

5. UBS will purchase Securities pursuant to a written plan adopted by the
Purchaser for trading securities pursuant to Rule 10b5-1 under the Exchange Act
in the form attached hereto as Exhibit A (the “Plan”).

 

  (a) the Purchaser and UBS acknowledge and agree that any purchase of
Securities by UBS on behalf of the Purchaser during the term of such Plan will
be deemed to be made in accordance with such Plan, unless otherwise agreed and
identified as purchases outside of the Plan by Purchaser and UBS;

 

     Member SIPC

UBS Securities LLC is a subsidiary of UBS AG.

UBS Securities is a financial services group of UBS AG

  

Member New York Stock Exchange

and other Principal Exchanges



--------------------------------------------------------------------------------

LOGO [g70843img_001.jpg]

 

  (b) the Purchaser acknowledges that Rule 10b5-1 does not permit the Purchaser
to (i) exercise any influence over how, when or whether UBS effects purchases of
the Securities contemplated by a Plan or (ii) alter or deviate from any such
Plan or to change the number of Securities, price or timing of the purchases of
Securities contemplated by any such Plan; and

 

  (c) all purchases made by UBS on behalf of Purchaser pursuant to any such Plan
shall be subject to the terms and conditions of this Agreement, in addition to
any terms and conditions set forth in such Plan.

 

6. UBS shall provide confirmations of purchases of Securities to the Purchaser
and to other persons as the Purchaser designates in writing. In addition UBS
shall provide reports of such transactions to the Purchaser or its designee as
agreed by the Purchaser and UBS.

 

7. The Purchaser shall pay for the Securities within three business days after
purchase. Purchased Securities will be held or delivered in accordance with the
Purchaser’s written instructions. The Purchaser agrees to pay to UBS a fee of
$0.03 per share for Securities purchased pursuant to this Agreement.

 

8. The Purchaser represents and warrants that it has publicly disclosed its
intention to institute a program for the acquisition of the Securities
contemplated hereby. On the date of this Agreement, Purchaser represents and
warrants to UBS that: each of this Agreement and the Plan, and the transactions
contemplated by this Agreement have been duly authorized by the Purchaser; each
of this Agreement and the Plan is the valid and binding agreement of the
Purchaser, enforceable in accordance with its terms; performance of the
transactions contemplated herein will not violate any law, rule, regulation,
order, judgement or decree applicable to the Purchaser or conflict with or
result in a breach of or constitute a default under any material agreement or
instrument to which the Purchaser is a party or by which it or any of its
property is bound; Purchaser is not aware of any material nonpublic information
regarding the Purchaser or its securities (including the Securities); in the
case of any Plan, Purchaser is entering into any Plan adopted hereunder in good
faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b5-1; and no governmental, administrative or official consent, approval,
authorization, notice or filing is required to perform the transactions
contemplated herein or in any such Plan.

 

9. All communications and notices shall be in writing (including facsimile
transmissions) or confirmed in writing (including facsimile transmissions) and
(unless provided otherwise) shall be effective when received at the address
specified below or such other address designated by written notice to the other
party:

 

  (a) if to UBS, to it at:

 

UBS Securities LLC

677 Washington Blvd. 6th Floor Trading South

Stamford, CT 06901

Attn: Young Z. Kim

Fax #: 203-719-7031

 

  (b) if to the Purchaser, to it at:

 

Keynote Systems, Inc.

777 Mariners Island Boulevard

San Mateo, CA 94404

Attn: Peter J. Maloney- Chief Financial Officer

 

2



--------------------------------------------------------------------------------

LOGO [g70843img_001.jpg]

 

10. Neither party may assign its rights and obligations under this Agreement to
any other party, provided however that UBS may assign its rights and obligations
under this Agreement to any affiliate of UBS.

 

11. Neither party shall refer to the other or any affiliate of the other in any
public statement or disclosure document without the prior consent of the other
party or such affiliate.

 

12. This Agreement shall be governed by and construed in accordance with the law
of the State of New York (without giving effect to any provisions thereof
relating to conflicts of law).

 

If the foregoing correctly sets forth our agreement, please sign below and
return to us a signed copy.

 

Yours sincerely,

UBS Securities LLC

 

By:   

/s/ Andrew Tuthill

--------------------------------------------------------------------------------

   By:   

/s/ Young Kim

--------------------------------------------------------------------------------

Name:    Andrew Tuthill    Name:    Young Kim Title:    Managing Director   
Title:    Associate Director Accepted as of the 27 day of January, 2005        
  Keynote Systems, Inc.           By:   

/s/ Peter J. Maloney

--------------------------------------------------------------------------------

          Name:    Peter J. Maloney           Title:    Chief Financial Officer
         

 

3